     Case 3:20-cv-01236-MMA-JLB Document 6 Filed 07/23/20 PageID.14 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   MARIA ELENA REYES,                                    Case No. 20-cv-1236-MMA (JLB)
12                                        Plaintiff,
                                                           ORDER GRANTING PLAINTIFF’S
13   v.                                                    MOTION FOR LEAVE TO
                                                           PROCEED IN FORMA PAUPERIS
14   ANDREW SAUL, Commissioner of
     Social Security,
15                                                         [Doc. No. 3]
                                        Defendant.
16
17
18
19         On July 1, 2020, Maria Elena Reyes (“Plaintiff”) filed this social security appeal
20   challenging the denial of her “applications for disability insurance benefits and
21   supplemental security income” pursuant to 42 U.S.C. §§ 405(g), 1383(c). Doc. No. 1
22   ¶¶ 3, 6. Plaintiff moves for leave to prosecute this action in forma pauperis. See Doc.
23   No. 3. All parties instituting a civil action, suit, or proceeding in a district court of the
24   United States, other than a petition for writ of habeas corpus, must pay the requisite filing
25   fee. 28 U.S.C. § 1914(a). An action may proceed despite a party’s failure to pay the
26   filing fee, but only if the party is granted leave to proceed in forma pauperis pursuant to
27   28 U.S.C. § 1915(a). See Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999).
28

                                                       1
                                                                                  20-cv-1236-MMA (JLB)
     Case 3:20-cv-01236-MMA-JLB Document 6 Filed 07/23/20 PageID.15 Page 2 of 3



 1         The Court has reviewed Plaintiff’s affidavit of assets and concludes it sufficiently
 2   shows she is unable to pay the fees or post securities required to maintain this action.
 3   Plaintiff attests that she is unemployed and her only income is a monthly $69.12 child
 4   support payment and her “son’s income every two weeks.” Doc. No. 3 at 2. Plaintiff’s
 5   affidavit and statement of assets sufficiently shows that she lacks the requisite financial
 6   resources to pay the filing fee. Thus, the Court GRANTS Plaintiff’s motion to proceed
 7   in forma pauperis. The Court has also reviewed Plaintiff’s Complaint, and concludes it is
 8   not subject to sua sponte dismissal under 28 U.S.C. § 1915(e)(2)(B).
 9         Accordingly, the Court hereby ORDERS as follows:
10         1.     The Clerk shall issue a summons as to Plaintiff’s Complaint (Doc. No. 1)
11   upon Defendant and shall forward it to Plaintiff along with a blank U.S. Marshal Form
12   285. In addition, the Clerk shall provide Plaintiff with a certified copy of this Order and
13   a certified copy of her Complaint and the summons. Upon receipt of this “IFP Package,”
14   Plaintiff is directed to complete the Form 285 as completely and accurately as possible,
15   and to return it to the U.S. Marshal according to the instructions provided by the Clerk in
16   the letter accompanying her IFP package. Upon receipt, the U.S. Marshal shall serve a
17   copy of the Complaint and summons upon Defendant as directed by Plaintiff on the form.
18   All costs of service shall be advanced by the United States. See 28 U.S.C. § 1915(d);
19   Fed. R. Civ. P. 4(c)(3).
20         2.     Defendant shall reply to the Complaint within the time provided by the
21   applicable provisions of Federal Rule of Civil Procedure 12(a).
22         3.     Plaintiff shall serve upon Defendant or, if appearance has been entered by
23   counsel, upon Defendant’s counsel, a copy of every further pleading or other document
24   submitted for consideration of the Court. Plaintiff shall include with the original paper to
25   be filed with the Clerk of the Court a certificate stating the manner in which a true and
26   correct copy of any document was served on the Defendant or counsel of Defendant and
27   the date of service. Any paper received by a district judge or magistrate judge which has
28

                                                   2
                                                                                20-cv-1236-MMA (JLB)
     Case 3:20-cv-01236-MMA-JLB Document 6 Filed 07/23/20 PageID.16 Page 3 of 3



 1   not been filed with the Clerk or which fails to include a Certificate of Service may be
 2   disregarded.
 3         IT IS SO ORDERED.
 4
 5   Dated: July 23, 2020
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                              20-cv-1236-MMA (JLB)
